Citation Nr: 0606539	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 19, 2003, 
for the award of service connection for glaucoma.

(The issue of whether there was clear and unmistakable error 
in an August 1982 Board of Veterans' Appeals decision which 
denied service connection for bilateral glaucoma is the 
subject of a separate decision under a different docket 
number.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Thereafter, jurisdiction over the veteran's 
claims folder was transferred to the VA Regional Office in 
Boston, Massachusetts.  

Procedural history

In an August 1982 decision, the Board denied the veteran's 
claim of entitlement to service connection for a back 
disorder.

The veteran sought to reopen the claim in March 2003.  In a 
February 2004 rating decision, the RO granted service 
connection for open angle glaucoma and assigned an initial 10 
percent rating, effective March 19, 2003.  The veteran 
indicated disagreement with the effective date assigned and, 
after being issued a statement of the case, he perfected an 
appeal of that issue by means of his submission of a 
substantive appeal (VA Form 9) in June 2004.

A personal hearing was held before the undersigned Veterans 
Law Judge at the Boston RO in September 2005.  A transcript 
of that hearing is associated with the veteran's VA claims 
folder.

At the hearing, the veteran alleged clear and unmistakable 
error in the August 1982 Board decision denying service 
connection for bilateral glaucoma.  Thereafter, the veteran 
submitted a written CUE motion in accordance with 38 C.F.R. § 
20.1404 (2005).  The matter of the veteran's CUE motion is 
addressed in a separate decision.  Separate decisions are 
necessary because the motion concerning Board CUE is a matter 
within the Board's original jurisdiction and is not an 
appeal.  
See 38 U.S.C.A. § 7104, 7111 (West 2002).


FINDINGS OF FACT

1.  In a final August 1982 decision, the Board denied service 
connection for bilateral glaucoma.  

2.  The veteran's application to reopen his claim of 
entitlement to service connection for glaucoma was received 
on March 19, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 19, 
2003 for the award of service connection for glaucoma have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that an effective date of September 23, 
1980 is warranted for the award of service connection for 
glaucoma, corresponding to the date of receipt by VA of his 
original claim.  He argues that the record at that time 
contained sufficient evidence upon which to grant service 
connection.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For reasons set out below, the Board finds that the VCAA has 
been fully complied with.  However, it appears from the 
Board's reading of the jurisprudence of the United States 
Court of Appeals for Veterans Claims (the Court) that the 
notice and duty to assist provisions of the VCAA are 
inapplicable in this case in any event.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein 
[the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter].  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative]. 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in June and July 2003, 
the RO provided the veteran with letters specifically 
intended to address the requirements of the VCAA with 
reference to his claims, including service connection for 
glaucoma.  The letter notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  Specifically, he 
was advised that in order to support a claim of service 
connection, the evidence must show an injury or disease in 
service, a current disability, and a relationship between the 
current disability and service.  The veteran was further 
advised that VA would obtain relevant federal records, 
including service medical records, while he was responsible 
for submitting or identifying records from non-Federal 
sources, such as private physicians.  Finally, the June 2003 
letter advised the veteran that VA required additional 
evidence in support of his claim.  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

It is noted that although the issue now on appeal pertains to 
an effective date issue, another VCAA letter is not required 
with respect to that matter.  VA O.G.C. Prec. Op. No. 8-2003 
(December 22, 2003) [holding that issues first raised in a 
notice of disagreement are not claims within the meaning of 
38 U.S.C.A. § 5103(a) (West 2002)].

In any event, as alluded to above, the outcome of this 
earlier effective date claim hinges on what occurred, or what 
did not occur, in the past.  Any relevant evidence is already 
in the claim folder.  Notification is not required when there 
is no possibility that any additional relevant evidence could 
be obtained.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran].    

In summary, the Board finds that the evidence does not show, 
nor does the veteran contend, that any notification errors 
have resulted in prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) [due process concerns with respect to 
VCAA notice must be pled with specificity].  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

Given the facts of this case, the Board finds that adequate 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate this claim.  There is no 
indication of outstanding evidence which would be relevant to 
the issue on appeal.  The veteran has not argued otherwise.  
As noted above, evidence necessary to adjudicate this case is 
already contained in the claims folder.  

Thus, the Board finds that the development of this claim on 
appeal has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has presented evidence and argument in 
support of his claim.  He is represented by an accredited 
service organization and has presented personal testimony 
before a Veterans Law Judge and a Hearing Officer.

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent law and regulations

Effective dates

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2005).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

Factual background

The veteran's service medical records are negative for 
complaints or findings of glaucoma.  In March 1979, the 
veteran sought treatment after he reportedly fell down the 
stairs.  He was treated for a laceration to the forehead.  
There were no complaints or abnormalities pertaining to the 
eyes.  At his July 1979 military separation medical 
examination, the veteran's eyes were normal on clinical 
evaluation.  Uncorrected visual acuity was 20/40, 
bilaterally.  No complaints or findings of glaucoma were 
recorded.  

In September 1980, the veteran filed an application for VA 
compensation benefits, seeking service connection for 
glaucoma.  The veteran indicated that it was his belief that 
he developed glaucoma as a result of his in-service head 
injury.  

In an August 1982 decision, the Board denied service 
connection for bilateral glaucoma, finding that the veteran's 
service medical records did not provide a basis for finding 
that glaucoma was present in service.  In addition, the Board 
found that the record failed to show that glaucoma was 
related to the veteran's active service or any incident 
therein, including the blow to the head.

On March 19, 2003, the veteran requested reopening of his 
claim of service connection for glaucoma.  In a February 2004 
rating decision, the RO granted service connection for open 
angle glaucoma and assigned an initial 10 percent rating, 
effective March 19, 2003.  

Analysis

The veteran argues that an effective date of September 23, 
1980 is warranted for the award of service connection for 
glaucoma, corresponding to the date of receipt by VA of his 
original claim.  He argues that the record at that time 
contained sufficient evidence upon which to grant service 
connection.  

The record reveals that the veteran did indeed file a claim 
of service connection for glaucoma in September 1980.  That 
claim, however, was denied by the Board in an August 1982 
decision.  Absent a showing of clear and unmistakable error, 
the Board's 1982 decision is final.  In that regard, it is 
noted that in a separate decision, the Board has determined 
that the August 1982 Board decision denying service 
connection for glaucoma was not clearly and unmistakably 
erroneous.  Accordingly, the Board's decision is final and 
may not be disturbed.  See 38 C.F.R. § 20.1100 (2005).  

The veteran's application to reopen his claim of entitlement 
to service connection for glaucoma was received on March 19, 
2003.  That is the date as of which service connection was 
granted.  

The Board must review the evidence to determine whether an 
application to reopen the previously denied claim was filed 
after the Board's August 1982 decision but before the current 
effective date of the award in question, March 19, 2003. 
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 
There is, however, no indication of record that there was a 
pending claim of entitlement to service connection for 
glaucoma during that period.  

In that regard, the Board observes that the record contains a 
transcript of a December 1983 hearing conducted in connection 
with the veteran's claim for an increased rating for 
residuals of laceration to the forehead.  At the hearing, the 
veteran noted he had glaucoma and had been told by his 
physician that it could be related to the head injury he 
sustained in service.  

The Board has considered whether the veteran's hearing 
testimony could be considered an earlier application to 
reopen his claim of entitlement to service connection for 
glaucoma.  However, the transcript indicates that the veteran 
was specifically advised that service connection for glaucoma 
was not at issue and that "[i]f you would at any point in 
time like to reopen the claim for glaucoma as the result of 
the head injury you can at any time by submitting new 
evidence on that particular issue."  See Hearing transcript 
at page 6.  A review of the record indicates that the veteran 
did not in fact submit a request to reopen his claim of 
service connection for glaucoma until March 19, 2003.  

A specific claim must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by VA.  See 38 U.S.C. § 5101(a); see also  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [a claim 
must identify "the benefit sought" as required by 38 C.F.R. 
§  3.155(a)].  The Board finds that the veteran's December 
1983 hearing testimony does not constitute a claim of service 
connection for glaucoma in that it does not indicate an 
intent to apply for that benefit.  Indeed, the veteran did 
not indicate that he was seeking service connection for 
glaucoma, and he did not in fact follow up on the hearing 
officer's suggestion that he file a claim to reopen.  

Based on the facts set forth above, the Board finds that the 
veteran's claim to reopen was received at the RO on March 19, 
2003.  As detailed above, this is the effective date assigned 
by the RO for the award of service connection for glaucoma.  
The law provides that the effective date of an award of 
compensation based a claim reopened after a final 
adjudication shall not be earlier than the date of receipt of 
application therefor.  38 C.F.R. § 3.400(q)(1)(ii) (2005).  

Conclusion

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service 
connection for glaucoma is March 19, 2003; that an earlier 
effective date is not authorized by law.  The evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 19, 2003, 
for the award of service connection for glaucoma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


